Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael James Carroll appeals the tax court’s order dismissing his petition for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we dismiss for the reasons stated by the district court. Carroll v. Comm’r of Internal Revenue, Tax Court No. 026355-12 (U.S. Tax Ct. Feb. 13, 2013). We deny leave to proceed in forma pauperis and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.